Citation Nr: 1000816	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic muscle tension headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from August 
1975 to November 1976 and had active duty for training with 
the Louisiana Air National Guard from May 26, 1987 to June 9, 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a an order of the United States Court of 
Appeals for Veterans Claims (Court) dated in August 2009 that 
vacated and remanded a December 2008 Board decision that 
denied entitlement to a rating in excess of 30 percent for 
post-traumatic muscle tension headaches.  

In August 2002, the New Orleans, Louisiana Regional Office 
(RO) of the Department of Veterans Affairs (VA), in pertinent 
part, granted service connection for headaches and assigned 
an initial noncompensable rating for the headache disability, 
effective September 9, 1997.  The Veteran disagreed with the 
assignment of that rating.  In a November 2003 Decision 
Review Officer (DRO) rating decision, the RO increased the 
initial evaluation for her tension headache disability to a 
10 percent rating, effective September 9, 1997, the date of 
receipt of her original claim.

In May 2004, the Veteran presented personal testimony before 
the undersigned Veterans Law Judge during a Travel Board 
hearing.  A transcript of the hearing is of record.

In October 2004 and October 2005, the Board again remanded 
the appeal to the RO for additional development.  

In an August 2007 rating decision, the RO increased the 
initial evaluation for the Veteran's tension headache 
disability to a 30 percent rating, effective September 9, 
1997.  However, the issue of entitlement to a higher 
disability rating based upon an initial grant of service 
connection for tension headaches remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  The RO provided the 
Veteran with VCAA notice as to all elements of the claim in 
correspondence dated in December 2004 and March 2006.  In 
correspondence dated in February 2008, she was notified of 
how VA determines the disability rating and effective date 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2009 Joint Motion for Remand, the parties 
agreed that the Board's December 2008 decision failed to 
provide adequate reasons and bases for its conclusion that a 
rating in excess of 30 percent was not warranted for a post-
traumatic muscle tension headache disability, outlining, in 
particular, the Board's incomplete analysis of multiple lay 
statements and failure to properly apply Diagnostic Code 
8100.  In correspondence received in November 2009, the 
Veteran requested a video conference hearing through her 
attorney.  The attorney indicated his desire to be present at 
the Board in Washington, D.C. on the day of the hearing, 
while his client would provide testimony via video feed from 
the Providence, Rhode Island VARO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Because the RO schedules video 
conference hearings, a remand of this matter to the RO is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated her for her tension headache 
disability.  Of particular interest are VA 
treatment records from April 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for a 
video conference Board hearing with a 
Veterans Law Judge as soon as it may be 
feasible.  Because of the unusual request 
to have the Veteran's attorney present at 
the Board in Washington, D.C. on the day 
of the hearing to question his client via 
video feed from the Providence R.I. VARO, 
the RO is requested to coordinate with the 
Board's hearing division prior to 
scheduling the date of the hearing.  Once 
the arrangements have been made, the RO 
should notify the Veteran and her 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



